
	

116 S1876 IS: Electronic Signature Standards Act
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1876
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2019
			Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to direct the Secretary of the Treasury to establish
			 uniform standards for the use of electronic signatures with respect to any
			 request for disclosure of a taxpayer's return or return information to a
			 practitioner.
	
	
 1.Short titleThis Act may be cited as the Electronic Signature Standards Act. 2.Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitioners Section 6061(b)(3) of the Internal Revenue Code of 1986 is amended to read as follows:
			
				(3)Published guidance
 (A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1).
 (B)Electronic signatures for disclosure authorizations to, and other authorizations of, practitionersNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of taxpayers’ signatures appearing in electronic form with respect to any request for disclosure of a taxpayer's return or return information under section 6103(c) to a practitioner or any power of attorney granted by a taxpayer to a practitioner.
 (C)PractitionerFor purposes of subparagraph (B), the term practitioner means any individual in good standing who is regulated under section 330 of title 31, United States Code..
		
